Citation Nr: 0209891	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-06 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pulmonary tuberculosis due to VA hospitalization.


WITNESSES AT HEARING ON APPEAL

Appellant, S. G.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from September 1980 
to August 1984. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland 
California, which denied the veteran's claim seeking 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary tuberculosis.  Although the 
RO labeled the issue in a February 2000 rating decision as 
whether new and material evidence had been submitted, a 
review of the file shows that the veteran's claim was 
actually on appeal from an August 1995 rating decision.  
After the August 1995 rating decision, the veteran submitted 
a June 1996 notice of disagreement, and the RO thereafter 
issued a June 1996 statement of the case.  The RO wrote the 
veteran that he had until September 25, 1996, to complete his 
appeal.  Thereafter, the veteran submitted documents in 
August 1996 relating to his claim.  Thus, it is determined 
that the August 1995 rating decision never became final 
pursuant to Muehl v. West, 13 Vet. App. 159, 161 (1999). 

The appeal also arises from a November 1997 rating decision 
of the RO in Los Angeles, California, which denied service 
connection for a gastrointestinal disorder.  It is noted that 
the veteran's claims folder was subsequently sent to the RO 
in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran was seen for esophagitis in service.  

2.  The veteran has current diagnoses of reflux esophagitis, 
Barrett's esophagus, and hemorrhagic gastritis; they have 
been medically linked to the veteran's esophagitis in 
service.  

3.  The veteran was hospitalized at the VA Medical Center in 
Manchester from May 31, 1989, to June 14, 1989, for acute and 
chronic alcoholism.  

4.  The veteran was diagnosed with tuberculosis in June 1991.  

5.  New Hampshire state records show a case of tuberculosis 
reported from the VA Medical Center in Manchester from May-
June 1989.  


CONCLUSIONS OF LAW

1.  Service connection is granted for a gastrointestinal 
disability, to include reflux esophagitis, Barrett's 
esophagus, and gastritis.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § § 3.303; 3.304 (f) (2001).

2.  The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for  tuberculosis incurred during the course 
of VA hospitalization have been met. 38 U.S.C.A. §§ 1151, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the June 1996 and May 1998 
Statements of the Case, and in the February 2000 Supplemental 
Statement of the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran was afforded a hearing in May 2001 at 
which time he was informed of the type of evidence that would 
assist his case.  Moreover, VA has conducted reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, is sufficient to consider the veteran's 
claim and an additional current medical examination is not 
necessary.  As a result of the extensive development that has 
been undertaken in this case, the veteran has been made aware 
of the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 


Entitlement to service connection for a gastrointestinal 
disability

Background

Service medical records show that he veteran was seen once in 
service (although the treatment record is undated, the back 
of the form indicates another visit on November 1982) 
complaining of a sore throat, difficulty swallowing, nasal 
congestion, and a general malaise.  The examiner's assessment 
was rule/out viral pharyngitis.  He was seen for an upper 
respiratory infection in April 1982.  The veteran was seen 
for a viral syndrome in April 1983.  The veteran was seen in 
February 1984 complaining that the tetracycline he was placed 
on was making him nauseated.  The veteran was seen in May 
1984 complaining of a burning sensation occurring from the 
epigastric aspect of his abdomen.  The examiner's assessment 
was esophagitis, gastrointestinal disturbance possibly due to 
Vibramycin.  The veteran was taking that medication for 
urethritis.  At separation in July 1984, the examiner wrote 
that the veteran did not have any defects.  

The veteran was seen by the Frisbie Hospital in January 1986.  
An upper GI series showed a minimal small sliding hiatal 
hernia.  The veteran complained of his stomach burning.  
Tagamet, Donnatal, and Mylanta were prescribed.  

The veteran was seen by Dr. P. L. and the Frisbie Hospital in 
May 1988.  It was noted that the veteran had been diagnosed 
as having a hiatal hernia in 1985, confirmed by upper GI 
series.  It was noted that at one time, he had been on 
Tagamet and Donnatal, as prescribed by his family doctor, but 
did not use these at the present, although he consumed large 
amounts of antacids.  Examination showed that the abdomen was 
soft and flat with 1 to 2+ epigastric tenderness.  

The veteran was seen by the VA Medical Center in 1990 and 
1991 for gastrointestinal complaints and abdominal pain.  He 
was seen in April 1990.  Assessment was abdominal pain, 
unknown cause, with history of alcohol, and history of hiatal 
hernia.  The veteran was diagnosed with a duodenal ulcer by 
the VA in October 1990.  

The veteran underwent a VA examination in June 1991 for a low 
back condition.  He stated that he did not have any other 
complaints.  His digestive system was evaluated as normal.  
It was noted that the veteran had a history of a past ulcer, 
but no problems at present.  He was diagnosed with bilateral 
pulmonary tuberculosis.  

The veteran was diagnosed with constipation and possible 
gastric outlet syndrome in May 1993.  

The claims file contains VA treatment records for the period 
from 1996 and 1997 showing continued treatment for 
gastrointestinal complaints.  

An opinion was obtained from a VA physician at the Palo Alto 
Hospital in April 1997.  He commented that as described in 
the records, the veteran had had abdominal pain since May 3, 
1984, when he presented with burning epigastric pain after 
being treated with antibiotics for non-gonococcal urethritis.  
He continued to have periodic epigastric pains treated with 
Maalox, Axid, and Omeprazole.  It was unclear whether the 
pain at that early time was related to medication he was 
taking as he was taking antibiotics and using NSAIDs for back 
pain (both of which could cause abdominal pain).  The 
veteran's symptoms were entirely consistent with a diagnosis 
of esophagitis, as he had burning pain radiating up to the 
chest, and had an upper GI series that showed a hiatal hernia 
(which could contribute to reflux esophagitis).  The examiner 
noted that the veteran had had an upper GI series that showed 
a duodenal ulcer on October 31, 1990, which could also 
explain some of the abdominal pain he was having at that 
time.  An x-ray in May 1993 showed possible evidence of 
gastric outlet obstruction.  On October 30, 1996, the veteran 
had an upper GI endoscopy that showed Grade III esophagitis, 
hemorrhagic gastritis, and Barrett's Esophagus.  The examiner 
commented that it was possible that medications had 
contributed to some of the symptoms and conditions, as the 
veteran was noted to have been on multiple steroids.  

In summary, the examiner's diagnoses were: 1.  Reflux 
esophagitis and Barrett's esophagus contributed to by the 
veteran's hiatal hernia; 2.  Hemorrhagic Gastritis; 3.  
History of Duodenal Ulcer possibly contributed to by use of 
steroids.  The examiner commented that the current diagnosis 
was consistent with the evolution of the veteran's 
gastrointestinal disorder since May 3, 1984.  

At the veteran's May 2001 Travel Board hearing, he testified 
about taking Donnatal after service, prescribed by a Dr. 
Smith.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West Supp. 2001).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Peptic ulcers are considered a chronic diseases and shall be 
granted service connection although not otherwise established 
as incurred in service if manifested to a degree of 10 
percent or more within one year following service provided 
the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 (a) (2001).

The veteran has current diagnoses (diagnosed by a VA examiner 
in April 1997) of reflux esophagitis and Barrett's esophagus; 
hemorrhagic gastritis; and history of duodenal ulcer.  The 
veteran was seen in May 1984, shortly before leaving service, 
for esophagitis.  The claims file shows continued treatment 
after service for gastrointestinal complaints.  The veteran 
was seen in January 1986, when he was noted to have a small 
sliding hiatal hernia, and Tagamet, Donnatal, and Mylanta 
were prescribed.  In May 1988, the veteran indicated that he 
used a large amount of antacids.  

There is also the April 1997 opinion by the VA examiner who 
commented that the veteran's diagnoses (reflux esophagitis 
and Barrett's esophagus; hemorrhagic gastritis; and history 
of duodenal ulcer) were consistent with the evolution of his 
gastrointestinal disorder since May 3, 1984.  In light of the 
veteran's continued complaints of gastrointestinal disorders 
after service, the VA examiner's nexus statement is adequate 
to link the veteran's current gastrointestinal disorders to 
the esophagitis diagnosed in service.  Accordingly, service 
connection is granted for the veteran's current 
gastrointestinal disabilities, reflux esophagitis, Barrett's 
esophagus, and hemorrhagic gastritis.   


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pulmonary tuberculosis due to VA hospitalization 

Background

The veteran was hospitalized at a VA hospital from May 31, 
1989, to June 14, 1989, for acute and chronic alcoholism.  
Treatment records show that the veteran participated in group 
and recreational therapy during this time.  K. K. signed some 
of the reports.  

The veteran underwent a VA examination in June 1991 for a low 
back condition.  He stated that he did not have any other 
complaints.  His digestive system was evaluated as normal.  
It was noted that the veteran had a history of a past ulcer, 
but no problems at present.  He was diagnosed with bilateral 
pulmonary tuberculosis.  

The veteran was hospitalized in July 1991 with cavitary lung 
disease, probable lung disease.  It was noted that the 
veteran had a history of peptic ulcer disease.  

The veteran was diagnosed with tuberculosis by the VA on 
August 19, 1991.  

A pulmonary function test from the Frisbie Hospital from 
April 1992 showed a diagnosis of pulmonary tuberculosis.  

Dr. A. B., a VA physician, wrote a letter in August 1992 in 
which he stated that he had been caring for the veteran for 
pulmonary tuberculosis.  He wrote that although it could 
occur at any time, it was more likely to become active within 
a year of exposure, so that he thought it was likely that the 
veteran was exposed within the past 2-3 years.  

Dr. A. B. stated in December 1992 that he had been caring for 
the veteran and that it was his opinion that the veteran 
contacted tuberculosis during the past 3 years.  

The veteran filed his claim in July 1993.  

In the veteran's June 1996 notice of disagreement, he wrote 
that "Mike" shared close quarters with him when was 
hospitalized at the VA Medical Center in Manchester from May 
31, 1989, to June 14, 1989.  He wrote that "Mike" shared 
cigarettes with him on smoke breaks.  He wrote that K. K. was 
a counselor at the VA at the same time, and could verify that 
an individual was present who had an active diagnosis of 
active pulmonary tuberculosis.  He wrote that he was 
misdiagnosed and given a shot of Cortisone by Dr. Harris, a 
known aggravator of tuberculosis.  

In a July 1996 statement, the veteran reported that when he 
was hospitalized by VA in July 1991, the VA reported his 
condition to the state.  He noted that a nurse, B. L., was 
assigned to him by the state.  He requested a complete set of 
findings by the nurse B. L. for the time period July 1991 
through December 1992.  The veteran wanted to obtain reports 
of tuberculosis obtained from the state from VA for the time 
period May 31, 1989, to June 14, 1989.

In June 1996, the RO contacted K. K., a VA counselor.  He 
confirmed that the veteran had tuberculosis, but was not sure 
how he got it.  He stated that he would deliver the paper to 
the veteran, and that after 2 days, he decided not to wear 
the mask.  K. K. stated that he contacted tuberculosis and 
was out of work for 6 months, and was sure that he got it 
from the veteran.  Regarding the veteran's contacting 
tuberculosis from "Mike", K. K. indicated that he had no 
recollection of "Mike".  He stated that he had seen a lot 
of people during the past 7 years, and that it was impossible 
for him to remember everyone.  He stated that he was going to 
call the veteran, and let him know that there was no way he 
could verify "Mike."

The veteran submitted a copy of a June 1996 letter mailed to 
K. K., regarding his claim for compensation for tuberculosis.  
He wrote that a "Mike" had been a patient at VA during one 
of the weeks from May 31, 1989, to June 14, 1989, that he had 
been a patient there also.  He wrote that "Mike" told him 
about his diagnosis during a smoke break.  He asked that K. 
K. furnish a statement confirming that "Mike" had been 
diagnosed with active tuberculosis on the 6th floor during 
the same time period that he was hospitalized in the alcohol 
treatment program at VA.  

The veteran submitted a statement in which he reported that 
K. K. called him at the Stapleton Plaza during the week of 
June 21 to June 28 to inform him that the authorities at the 
Manchester VA advised him not to fill out the request should 
he happen to recall the incident at issue because he was a VA 
employee.  

The veteran submitted a September 1996 statement in which he 
wrote that an individual by the name of "Mike" was in 
attendance during one week of the veteran's two week stay in 
the alcohol rehabilitation ward (6th floor) of the 
Manchester, New Hampshire, VA Medical Center and told him 
that he had been diagnosed with active tuberculosis.  He felt 
sure that the Manchester VA kept a listing of individuals who 
had been diagnosed and treated for tuberculosis in the 
"Infections Disease Clinic" and the "Pulmonary 
Department."

The veteran's wife submitted a statement in September 1996.  
She wrote that "Mike" had told her that he had been 
infected with tuberculosis, and that he and her husband were 
on the 6th floor together going through the same 
rehabilitation program, and had the same counselor, K. K.  
She wrote that Mike had a very bad cough and had a mask 
around his neck.  She wrote that Mike joked that he was not 
supposed to be smoking, and that the mask was supposed to be 
around his neck at all times.  

A March 1997 letter was submitted by the New Hampshire 
Department of Health and Human Services.  The tuberculosis 
control officer wrote that one case was reported from the VA 
Medical Center in Manchester, New Hampshire during the time 
frame of May-June 1989.  

A September 1998 letter was submitted by the New Hampshire 
Department of Health and Human Services.  The surveillance 
nurse of the tuberculosis program wrote that there were 20 
cases counted in Hillsborough County between May 1989 and 
December 1990, and that the Manchester VA hospital was 
located in Hillsborough County.  

In a March 1999 statement, the veteran described a March 1997 
letter from the New Hampshire department of health giving 
confirmation that one case of active pulmonary tuberculosis 
was reported by the VA Medical Center in Manchester during 
the veteran's inpatient stay in question.  

The Board asked several questions of a VA expert physician in 
January 2002.  The Board explained that the veteran contended 
that while enrolled in the alcohol treatment program 3 years 
prior to his diagnosis, he was exposed to another participant 
in the program (identified as M) who had pulmonary 
tuberculosis.  The veteran contended that his exposure during 
the alcohol treatment program included conversations in close 
quarters.  The Board asked that if M had not been diagnosed 
with the disorder at the time of the veteran's participation 
in the alcohol treatment program, but that M's diagnosis 
followed shortly after its completion, was it at least as 
likely as not that the veteran could have contracted the 
disease from exposure to M.  The Board also asked that 
assuming M had been diagnosed to have the disorder in 
question at the time of the veteran's participation in the 
alcohol treatment program, is it at least as likely as not 
that the veteran could have contracted the disease from 
exposure to M.

The expert VA physician responded that there was no record of 
the veteran's tuberculin skin test status prior to the 1991 
diagnosis of active pulmonary tuberculosis.  It was noted 
that a chest x-ray from January 1961, 6 months prior to the 
diagnosis, was reported as negative.  The expert commented 
that the veteran appeared to have had no other high-risk 
exposures or risk factors for exposure, such as recent 
incarceration or shelter residence.  The expert also noted 
that the veteran consented to HIV testing, and was found to 
be seronegative, at the time of his tuberculosis diagnosis.  

The expert also commented that the intensity of the veteran's 
exposure to the purported index patient was unclear, as was 
the degree of sputum positivity and pattern of coughing of 
the index patient, both of which influence the likelihood of 
transmission.  The expert also commented that the duration of 
exposure was uncertain.  It was estimated that 27% of 
household contacts of smear-positive cases become infected.  
It was noted that in one reported nosocomial outbreak, 79% of 
nursing home residents in the same wing as the index case 
became infected.  

The expert also observed that in the HIV-seronegative patient 
without other immunocompromise, about half of a patient's 
lifetime risk of active infection after primary infection 
occurs within the first year and approximately 3/4 of the risk 
fell within the first two years.  

The expert observed that assuming that the index patient had 
not been diagnosed to have tuberculosis at the time of 
exposure, more information was required to assess the risk.  
It would need to be known whether the index patient diagnosed 
previously and on adequate therapy for several weeks with 
smear-negative sputa, thereby reducing the risk, or whether 
the index patient's diagnosis delayed until after the 
purported exposure, but while the index patient was 
symptomatic.  Without this information, it was difficult to 
quantify the likelihood that the veteran contracted the 
disease from this exposure.  The examiner commented that 
absent other identified exposures within the preceding 
several years or known prior tuberculin reactivity, it was 
"as likely as not" that transmission could have occurred in 
this setting.  

The expert commented that assuming that the index patient had 
been diagnosed with active pulmonary tuberculosis at the time 
of the purported exposure, it was "as likely as not" that 
transmission could have occurred in this setting.  The 
examiner wondered how a diagnosed infective patient was not 
in respiratory isolation until smear-negativity, and could 
have been in contact with other veterans.  The expert 
commented that the risk of transmission from an adequately 
treated smear negative patient was low.  

At the veteran's May 2001 hearing, he testified that a chest 
x-ray from the 1st Memorial Hospital in Rochester from before 
he was hospitalized showed that everything was alright.  He 
described "M.... M...." and indicated that he had a mask around 
his neck while the veteran was hospitalized (page 20).  

Analysis

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. §§ 
3.358(a), 3.800(a) (2001).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable. 38 C.F.R. § 3.358(c)(1), 
(2).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151. See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2001).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97.  .

The veteran filed the present claim for benefits under 
section 1151 in July 1993.  Therefore, under the statute and 
the opinion of the General Counsel cited above, the present 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.

On January 29, 1997, VA Office of General Counsel issued an 
opinion, which addressed the question of whether a 
recreational activity was a condition or incident of 
hospitalization for purposes of 38 U.S.C.A. § 1151.  
VAOPGCPREC 7-97.  In addressing this question, the General 
Counsel's Office indicated that consideration must be given 
to all pertinent circumstances, including the extent to which 
participation in the activity was required or encouraged by 
VA, the extent to which VA manages or controls the activity, 
and whether the activity furthered any goal of the treatment 
for which the hospitalization was provided.  

The General Counsel's Office concluded that where 
participation in the activity was required or encouraged as 
part of a treatment program, the activity would generally be 
a condition or incident of hospitalization.  The General 
Counsel's Office concluded that a different situation would 
arise if the recreational facilities were merely provided as 
a service to patients for their own enjoyment, and VA did not 
directly supervise or control the recreational activities, 
then there might be a basis for concluding that they were not 
a condition or incident of hospitalization.  VAOPGCPREC 7-97.

In the present case, the veteran claims that he contacted 
tuberculosis from a fellow patient when he was hospitalized 
at the VA hospital in Manchester, New Hampshire, for alcohol 
treatment from May 31, 1989, to June 14, 1989.  The evidence 
shows that the veteran was diagnosed with tuberculosis two 
years after the hospitalization in question (first diagnosis 
is June 1991).  It must be emphasized that for the veteran to 
prove his case, the preponderance of the evidence would have 
to show that the veteran developed his tuberculosis as a 
result of being exposed to the patient in question during his 
stay at the VA hospital in Manchester in May and June 1989.  
Complicating this case is the fact that privacy laws do not 
readily allow VA or the State of New Hampshire to release the 
names of other patients.  

After the veteran was diagnosed with tuberculosis, Dr. A. B. 
wrote in August 1992 that it was likely that the veteran was 
exposed to tuberculosis with the past 2-3 years.  Although 
this estimate would put exposure outside of the May-June 1989 
time frame (by 2 months), the VA expert physician commented 
in January 2002 that the veteran was HIV-seronegative, and 
that about 1/2 of a HIV-seronegative patient's lifetime risk of 
active infection occurred with the first year after exposure, 
and 3/4 of the risk fell within the first two years.  As the 
veteran was not diagnosed with tuberculosis until June 1991, 
or 2 years after the May-June 1989 hospitalization in 
question, this would make exposure during the veteran's May-
June 1989 hospitalization a distinct possibility according to 
the VA expert physician.  

Accordingly, considering that the VA expert physician 
provided more information in his opinion (he commented that 
the veteran was HIV-seronegative) and listed the percentages 
of when an infected patient would be most likely to be 
exposed to tuberculosis, his opinion is given more weight 
than Dr. A.B.'s opinion.  It is noted that the Court has 
rejected the "treating physician rule," which holds that 
opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  It is also noted that even when Dr. A. B. 
commented in August 1992 that the veteran was exposed within 
the past 2-3 years, the possibility of exposure in June 1989 
would not be too far outside of Dr. A. B.'s range (it would 
be 3 years, and 2 months).  

Further increasing the possibility of the veteran's exposure 
to tuberculosis while hospitalized in May-June 1989 is the 
fact that when the veteran was hospitalized in July 1991 (two 
years before he filed his claim), he reported that he had 
been exposed to a member of a support group who had 
tuberculosis.  This is consistent with the veteran's 
allegation that he was exposed to someone with tuberculosis 
when he was hospitalized in May-June 1989 for alcohol 
treatment.  It is noted that the veteran made this contention 
well before he filed his claim.  

The veteran gave the specific name of the individual who he 
believed had been infected with tuberculosis, and attempted 
to verify that name with a counselor who had been present 
during May-June 1989.  The counselor stated that he could not 
remember the individual in question.  However, the New 
Hampshire Department of Health and Human Services wrote in 
March 1997 that a case of tuberculosis had been reported from 
the VA Medical Center in Manchester during the same time 
frame as when the veteran had been hospitalized in May-June 
1989.  

This case is difficult to resolve with 100 percent certainty.  
Much of the difficulty stems from the inability (for 
understandable privacy reasons) of VA or the State of New 
Hampshire to release confidential information.  If it could 
be established conclusively whether the person in question 
had been hospitalized as part of the same alcohol 
rehabilitation program that the veteran had been hospitalized 
for, or whether the person in question had tuberculosis, this 
case would be much easier to resolve.  

Without this information, the circumstantial evidence becomes 
more important.  As noted above, the New Hampshire Department 
of Health and Human Services indicated that the Manchester VA 
Medical Center reported a case of tuberculosis during the 
same time frame that the veteran was hospitalized for alcohol 
treatment.  Also, the veteran has been consistent about his 
story of how he was exposed to tuberculosis -- in July 1991, 
two years before he even initiated his claim, he asserted 
that he was exposed to tuberculosis from a member of a 
support group.  

For the above reasons, when the benefit of the doubt is 
applied to the veteran's case, the circumstantial evidence 
warrants a finding that the veteran was exposed to 
tuberculosis by a fellow patient when he was at the VA 
hospital in Manchester for alcohol treatment in May-June 
1989, and that he developed tuberculosis which was first 
diagnosed in June 1991, because of such exposure.  
Accordingly, under the provisions of 38 U.S.C.A. § 1151, the 
veteran is entitled to compensation for exposure to 
tuberculosis during VA hospitalization.   


ORDER

Service connection for a gastrointestinal disability, to 
include reflux esophagitis, Barret's esophagus, and 
gastritis, is granted.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for tuberculosis during the course of VA 
hospitalization, is granted.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

